 DEKTRONICS, INC.Dektronics,Inc.andMartha Elaine SloanandMarleneWinklerandCommunicationsWorkersof America,AFL-CIOandElizabethWhite. Case12-CA-4339-1,12-CA-4339-2, 12-CA-4368-1, and12-CA-4368-2October 14, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn May 21, 1969, Trial Examiner Harold X.Summers issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended that suchallegationsbedismissed.Thereafter,Respondentfiled exceptions to the Trial Examiner's Decisionwith a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedherein,andordersthatRespondent,Dektronics, Inc.,Orlando,Florida, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as so modified:1.Add the following as paragraph 2(c), andreletter the following paragraphs accordingly:in the absence of exceptions thereto, we adopt,pro forma,the TrialExaminer's finding that Respondent did not engage in certain other unfairlabor practices alleged in the complaintThere is an inadvertent error in the Trial Examiner's Decision In thelast sentence of the next to the last substantive paragraph in section III, F,the Trial Examiner found that White, in Respondent's opinion, "couldhave performed the work which was assigned to the new employees hiredbeginning on November 25 " This date is corrected to read October 2589"(c)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."2.Add the following as the last indentedparagraph of the notice-WE WILL notify the above-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveAct and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.TRIAL EXAMINER'S DECISIONHAROLD X. SUMMERS, Trial Examiner. In thisproceeding, the General Counsel of the National LaborRelations Board (herein called the General Counsel andthe Board, respectively) issued an amended consolidatedcomplaint'allegingthatDektronics,Inc(hereinRespondent or, simply, Dektronics) had engaged in andwas engaging in unfair labor practices within the meaningof Section 8(a)(l) and (3) of the National Labor RelationsAct, as amended (the Act) The answer to the amendedconsolidated complaint (as further amended) admittedsome of the allegations of the complaint and deniedothers, in effect, it denied the commission of any unfairlabor practicesPursuant to notice, a hearing was heldbefore me at Orlando, Florida, on January 23 and 24, andFebruary 4 and 5, 1969 All parties were afforded fullopportunity to call and examine and to cross-examinewitnesses, to argue orally, and thereafter to submit briefs.Upon the entire record in the case, including myevaluation of the reliability of the witnesses based uponthe evidence and my observation of their demeanor, Imake the followingFINDINGS OF FACTICOMMERCERespondent is a Florida corporation with an office andplant located at Altamonte Springs, Florida, where it isengaged in the business of manufacturing transformersand related products.During the 12-month periodprecedingtheissuanceoftheinstantamendedconsolidated complaint, Respondent, in the course of itsbusinessoperations,purchasedand received at itsAltamonte Springs plant directly from points outside theState of Florida goods and materials valued in excess of$50,000Respondent is an employer engaged in commercewithin the meaning of the Act.'This was issued on November 27, 1968, the original complaint havingbeen issued on November 12 The various charges initiating the proceedingwere respectively filed on September 24 and 27 and November 6 and 8,1968179NLRB No. 15 90DECISIONS OF NATIONALLABOR RELATIONS BOARDItTHE UNIONCommunicationsWorkers of America, District 3,AFL-CIO (hereinafter, the Union)'is a labor organizationwithin the meaningof the Act111.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesGeneral Counsel alleges, and Respondent denies, thatDektronics(a) through its president, Harold Decker, in a speech hedelivered to employees on September 11, 1968, (1) notifiedthem he was aware they were engaged in organizingactivitieson behalf of the Union, (2) warned them theplantwould' be sold or closed in the event it wasunionized; (3) advised them that, even if the Union weresuccessful in its organizing attempts, he would never signa union contract, (4) warned them that he could dischargemost of them and hire new employees, (5) told them thatsigning unioncards would cause them trouble and toldthem to get such cards back; (6) characterized employeeunion leaders as the least competent employees; (7)threatened that stricter work standards would be imposedonemployees, (8) threatened that he would haveemployees' activities in the plant observed and reported tohim; and (9) announced a new policy of interviewing andevaluating employees for wage setting purposes (a policywhich subsequently was installed).(b) through Decker, in a speech delivered to employeesthe next day,(1)warned them he would close the plant before hewould let a union in, (2) advised them he was imposingstricterproduction requirements, and would dischargeemployees failing to meet such requirements, (3) notifiedthem they could not discuss the Union on companyproperty, and (4) announced a new rule forbidding themto leave work stations without raising hands and gettingsupervisory permission(c) through Decker, on or about September 19, in aconversationwith an employee held in his office, (1)interrogated her about her union sympathies, and (2)threatened to close the plant if it were unionized;allconstituting interference with, or restraint or coercionof,employees in the exercise of the self-organizationalrights guaranteed them by the ActGeneralCounsel further alleges, andRespondentdenies, that Dektronics-(a)On or about September 25, 1968, dischargedemployeeMarleneWinkler,and thereafter failed toreinstate her, because she joined or assisted the Union orbecause she engaged in other concerted activities for thepurposeof collective bargaining or other employeesmutual aid or protection; and(b)On or about October 1, 1968, laid off employeeElizabethWhite, and thereafter failed to reinstate her, forthe same reasons,both acts constituting discrimination in regard to tenure ofemployment to discouragemembership in a labororganization, as well as interference with, or restraint or'CommunicationsWorkers ofAmerica,AFL-CIO, was thechargingparty in Case12-CA-4368ItsDistrict 3 is the component part concernedwith the organizing of employees involved herein'in the complaint,thisword appeared as "could," but,at the hearing,the emphasis and the testimony related to whetherDecker didor did notsay that the plantwouldbe sold or closedcoercionof,employees in the exercise of theirself-organizational rightsB Background and SettingAt all times relevant herein - roughly, the latter halfof 1968' - Respondent was engaged in the manufacture,eitherfrom its own or from customers' designs, oftransformers and related equipment for use in the aviationindustry Its president, Harold Decker, sole owner of itsstock, actively devoted himself to administrative work,related both to sales and to production.Having been formed in May 1964, Dektronics hadsteadily grownAt the close of 1967 - a "very profitableyear"- the number on its payroll had reached 100,including 60 production employeesDuring the summer of 1968, Decker noted what hebelieved to be a weak spot in the company's operations. Itwas his progressively growing opinion, as gleaned frominterim reports and from his own observations, that, sincethe end of June, shipments out of finished products hadfallen and production costs had risen. His opinion wasconfirmed, in terms of dollars and cents, when, at the endofSeptember,hereceivedtheJuneprofit-and-lossstatement, followed shortly by those of July and August'Decker was enough disturbed that, beginning at orshortly after June, he mentioned the subject of "rejects"to one or another of the employees on an individual basis.On a more formal level, in the month of August, he spoketohissupervisors:he cautioned them to pay moreattention to their areas of responsibility-specifically, toreplace employees not doing their jobs. Also, at or aboutthis time, a rule to the effect that employees should notleavetheirworkplaceswithoutadvancenoticeandpermission was announced.Among the major steps taken was the hiring, late inAugust, of Anthony Juliano, a neighbor and friend ofDecker Juliano, whose official title was sales managerand acting production control supervisor - and who latercame to be regarded by Decker as his "general manager"- was charged with the responsibility of developingproductiontechniques,establishingchannelsofcommunicationbetweenRespondent'svariousdepartments, developing a system of production controland, in general, promoting efficiencyHis efforts first tooktangible shape on or about August 31, when he introduceda "time ticket" to be maintained by each employee torecord activities.As the final element of the background with which thiscase is concerned, it should be noted that, as Septemberopened, the Union was actively engaged in organizingcampaigns among the employees of a number of centralFlorida enterprises in the same business as DektronicsC Chronology of EventsThe husband of Anne Hauser, who worked forRespondent,was employed by one of the nearbyemployers involved in organizational campaigns by theUnionOn several occasions early in September, AnneHauser spoke to her fellow employee, Elizabeth White'Unless otherwise indicated, all dates referred to in this Decision fallwithin 1968'Ordinarily,he would have received such statements on a more currentbasisDuring this summer, however,access to Respondent's books washampered by the fact that the Internal Revenue Service was conducting anaudit DEKTRONICS, INC.91(one of the charging parties herein), about bringing theUnion into Dektronics, an idea to which White respondedfavorablyBothHauser andWhite tried to establishcontact with Edward Seawell, Union representative, andfinally, onMonday, September 9, White reached him bytelephone. The two spoke about organizing Dektronicsand it was arranged that a meeting of employees would beheld at White's home that eveningPursuant to these arrangements, Seawell and anotherunionrepresentativemetwithsixofRespondent'semployees.Among the six, in addition to White andHauser, was Marlene Winkler (another of the chargingparties in this matter). The employees present were giveninstructions about organizing their fellow employees, and,by the end of the meeting, all six signed cards authorizingtheUnion to act as their bargaining agent As they left,each took organizing literature and authorization cards.During the next several days those who had attendedthemeeting conducted a campaign among their fellowemployees to persuade them to sign the authorizationcards. By prearrangement, all signed cards were given toElizabethWhite for ultimate transmission to Seawell.Since there is no allegation here of an unlawful refusaltobargain, a precise measure of the success of theorganizing campaign is immaterial to this decision Sufficeitto say - and I find - that adherents of the Unionbelieved that, within a matter of 30 hours following theSeptember 9 meeting, they had procured the signedauthorization cards of a majority of Respondent's 56 to60 nonsupervisory employees working in the followingsectionstransformer,RF assembly, toroid, inspection,production testing, shipping and receiving, truck driving,and maintenance.'On the day following the September 9 union meeting,the existence of the organizing campaign came to theattentionofmanagement.Anne Hauser (one of theoriginal union supporters!) and Mildred Stewart, anotheremployee, askedWilliamMartin, then head of thetransformer section,' if he was aware that a union wastrying to get into the plantMartin reported thisconversationtohisfather,RobertMartin,thenRespondent's vice president and director of engineering.Presumably, the matter would have rested there, exceptthat the conversation between Martin, Jr , and Martin,Sr.,was overheard by Sales Manager/Production ControlSupervisor Juliano. At or about 8 a.m. on September 11,Juliano reported the conversation to Decker. Later thesame morning, he reraised the subject with Decker, addingthe "rumor" that "they have to get all these cards in bynoon " Decker professed disinterest in the matter, butJuliano approached him a thirdtime, insistingthat "thematter be given more consideration." Now, Decker calledRobert Martin to his office and asked for further details,in response to which Martin said he had only heard that"cards" were being signed for a union whose identity wasunknown to him.Thereupon, Decker decided to make a speech to hisemployees. He explained on the witness stand that, havingbeen told that there was a deadline for signing up with theUnion and having no time to consult with a lawyer, hedecided to remind his employees, before they finally made'These were the groups falling within an appropriate bargaining unit,according to an agreement reached in a subsequent Board representationproceeding-seesupraExcluded in addition to supervisors,were officeclericals,engineeringdepartment employees, andmodel shop andproduction test technicians'Stipulated and here found to have been a supervisor within the meaningof the Actat the time in questionup their minds on the matter, of the benefits they enjoyedat Dektronics.Decker's speech was a prepared one only in the respectthat he wrote down a list of topics which he wished tocoverHe wandered from topic to topic and back again,often repeating himself (This was due, I find, both to alack of preparation and to the nature of his personality.)'The order in which the topics are hereinafter discussed,therefore, is not necessarily the order in which theyappeared in the speech 'Shortly after 9 30 a.m. on the 11th, Decker went intothe plant proper, placing himself at the midpoint of the90-foot wall running the length of the front of the room.Present were the personnel of the entire plant except forthe office staff. Calling for attention, he directed that themachines be stopped. The employees turned toward himand those who worked at more distant places cameforward, the whole audience forming a rough semicirclewith a 40-foot radius.Decker began by saying that he had learned thatDektronics' employees were trying to organize a union.This came to him as a surprise, he said, and, before theyfinallymade up their minds, he wanted to make sure theyknew what benefits they enjoyed without a unionAt or about this time - almost at the outset of themeeting- Decker pointed to his left toward the wallbehind him "I want all the management people over hereand all the union people out there [motioning to the areain front of him] " Supervisors and engineering departmentemployees,alloutsidetheagreed-uponappropriatebargaining unit, plus from six to nine (female) employeeswithin the unit, moved or started to move to the space tohis left rear "No," he explained, to the latter group, "Ididn't mean you girls," and he proceeded into his text."Decker stated that he did not know how many of thegirls" had signed union cards - and he did not care -but he wandered aloud why they should be interested in aunion in view of the benefits they presently enjoyed. Hepointed to the profit-sharing program to which thecompany had contributed $26,000 during the past year, allheld in trust for the employees. He made a reference tothe insurance available to them. And he pointed out thateach of them received a paycheck every Friday. "I don'tknow what the Union is promising you, but we're the oneswho keep your paychecks coming "When one became involved with unions, he said, one"never got out of it." Having a union come into thepicturewas "like having someone come in between manand wife." His own father, Decker told the employees,had for some time been a representative for a local of theTypographers Union in Albany (As a boy, Decker said,he had wrapped dues money and had stamped dues books,'The same characteristics evinced themselves in Decker as a witness atthe instant hearing'My findings as to what was said in this speech and in the speech madeon the followingday,infra,do not follow, in whole, the testimony of anyone witnessThey constitute,rather, an amalgam of that part of thetestimonyof all witnesses which is credited,as tempered by myimpressions of the respective witness' believability and by the inherentplausibility of such testimonyWhere serious contradictions exist, I shallmake note thereof"Testimony about this incident occupied much of the time at thehearingThe testimony as to Decker's descriptions of the two groupsvaried from "the corporate and supervisory type people"on the one handand "those not fitting this description"on the other, to "those who haveanything to do with this union" and "those who are not involved " Myfindings accord with what, on this record,Iam persuaded were the wordshe actually used"Most of the employees in the bargaining unit were female 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDthewhile, hismother had worried every Christmastimeabout whether his father would be laid off) Finally, hesaid,his father was offered a position by the Hearstnewspaper chain as their bargaining representative;although he had rejected the offer, he told his son,Harold, that the union men were "nothing but a bunch ofparasites whom we kept in costly cigars and shining newcars "At or about this point, Decker announced a "newpolicy for evaluating employees for wage increases " Hewas promising nothing at this time, he said - a presentimplementation, he explained, would not be fair either toRespondent or employees in view of the low state ofproduction- but it was intended that each employee beinterviewedand evaluated, as to workmanship, forexample, with a view toward determining whether a wageincrease was warrantedHaving made reference to low production, Decker'stalk veered away from existing employee benefits. Hementionedandhedecriedtheemployees'poorworkmanship and lack of cooperation, and he pointed tothe high rate of rejects- $9,000 worth during a past(unspecified) periodHe explained that, because of suchpoor workmanship, along with excessive time spent inrestrooms,poor attendance, lack of punctuality, andcarelessnessresulting in injuries, the employeeswere, ineffect,depriving themselves of the additional benefitswhichwould derive from a profitable operation. Heinsisted, he said, upon 8 hours of work for 8 hours of payInconnectionwith this aspect of Decker's talk,ElizabethWhite spoke up For one thing, she said, rejectsweren't always due to faulty workmanship - they oftenwere the result of erroneous instructions from supervisionTo this, Decker said he would check on his supervisorsSecondly- White continued - not every employee didher share of the work; and some did three or four times asmuch work as others for the same pay Decker's reactionwas to ask for the employees' self-enforcement of the needfor cooperation- adding that, if necessary, "I'll just pickcertain girls to keep an eye out and tell me about girlsthatare not doing their work."Continuingwith this subject,Decker expressed theopinion that the least competent workers were the onesmost likely to be interestedin unionizationbecause theywere the ones most likely to be concerned about layoffs.This comment (I find) led Decker into an additionalobservationaboutunionizationHe reminded theemployees that his door had always been open to them, a"right"which they would lose if a union came into thepicture- a union steward would thereafter do thecommunicating.Employee Lewis Blood (a technician excluded from thebargainingunit)spoke up He had once belonged to aunion, he said, and he would not now work in any shop atwhich there was oneEmployees MaryBoltz andLouis Perkins (both in theunit)made their contributions In effect, each asked aboutgetting back signed authorization cards from the UnionHow was it done? and, in view of their having heard thatnonunion peoplewould lose their jobs if the shop wasorganized,Would trying to get their cards back causethem"trouble9"Decker,disclaiminganyspecialknowledge of the subject, said he wassurethat they couldget their cards back merely by requesting them: "Just askfor them back - and then tearthem up "He then asked if anyone present had a card ClarenceJetton, a technician (outside theunit),said that he did(And he volunteered that he would not have signed it hadhe been aware of all the employee benefits Decker hadjust described- and now that he did know, he had nointention of turning the card in to the Union ) Decker,examining the card and returning it to Jetton, said that asignatureon such a card merely authorized the Union torepresent the signer and that the possession of a sufficentpercentage of signed cards would merely entitled theUnion to an election Only if the Union won, Deckerexplained, would he have to negotiate with itThe eventual execution of a collective-bargainingcontract, Decker continued, depended upon his signatureHe made specific allusion to the contract negotiations,should they ever come to pass. They could, he said, covera period of years, he did not have to givein to uniondemands. As long as he was sole owner of Dektronics, heannounced, he would be the one to determine whether thecompany stayed in or went out of business, what itsworkload would be, and who would "regulate labor" inthe plant "What will they do?" he asked, "nail me to thewall?"' 2Decker spoke of the possibility of a strike, accompaniedby picketing In such case, he said, those who struckwould be ineligible for unemployment compensation or forwork elsewhere, while those who opposed the move, sincethey were not "up North," need not fearunion violenceAs for himself, he professed a lack of concern aboutpicketing- he was "from New York" and knew how tohandle union people; no union would tell him what to do- he would lock the door first; and, finally, he and Frank(Fontanetta, the chiefengineer)could run the plant bythemselves if necessary - he would replace the strikers -he had started with 16 employees and could begin againwith "green" helpHe reminded the employees that, only 3 months earlier,he had rejected an offer to buy the business " Now, hesaid, he "guessed" he had made a mistake, what with theworkmanship problem and "now to be badgered by uniontype activity "As recently as the end of August, herelated, he had had a conversation with Tony (Juliano) inwhich he had said that he did not need this plant as asource of income and that, in view of the currentproduction problems, he had questioned why he wasstaying in business, and he quoted himself as saying "Idont know why I don't put the key in the door ""Decker ended his speech - which lasted about 2 hours- on a repetitive note it was always up tomanagementto decide whether to keep the doors open, a decisionwhich would be easier to make if the employees extendedtheir full cooperation and improved their workmanshipAfter Decker's speech, on the same day, a number ofthe employees who had turnedin signedauthorizationcards requested their return In each such case, ElizabethWhite returned the cardBetween the time he concluded his speech of September11 and 8 30 nextmorning,Decker established contact withan attorney" who represented one of the other companiesin the areawhich the Union was attempting to organizeAmong other things, he was given a "Do-and-Don't""The findings in this paragraph are based, substantially, on thetestimony of Decker as credibly corroborated and expanded upon byothers I do not credit testimony to the effect that Decker said specificallythat he would never sign a union contract,on the other hand, I do notcreditDecker's testimony that,in this speech,he merely said he wouldnever agree to a "closed union shop ""At that time,he had spoken to the employees Branding as false therumor that he was selling the business,he had confirmed that there hadbeen an offer and a refusal"In so finding,Icredit Decker"Not counsel in the instant proceeding DEKTRONICS, INC.93sheet, and he borrowed a copy of the Union's constitutionand recent financial statement and some of its pamphletsAt or about 8 30 a m on the 12th, Decker once againwent into the plant and had the machinery turned off sothat he could be heardThis time, he said, he was better prepared to speakabout the organizing attemptHe displayed the unionliterature and commented on it, among other things, hesaid that one of the documents pertained to an insuranceplan, the details of which the Union didnotwantemployees to understandHe pointed to the amount ofduesDektronics' employees would have to pay if theUnion came in, and he read off a list of Unionrepresentatives'salariesandcompensatedexpenses.Putting aside the material, he told the employees that itwould be available for their inspection in the lunchroomfor the rest of the day.One reason for this second meeting, Decker continued,was the fact that he had heard from several of theemployees that they had been "intimidated " He wantedtoassure all employees that there were laws againstintimidation- and that he would stand behind anyonewho was threatened and would give that employee his fullsupportCommenting that "union fellows, howeverwell-dressed," were mobsters, he said that, if necessary, hewould hire a guard to stay on the property to protectagainst employees' being intimidated 16In the course of his talk -- having since yesterdaydiscussed Florida's "right-to-work" law with counsel-Decker stated that he would never agree to a closedshop. "As in his speech a day earlier, Decker spoke aboutproductionHe reemphasized the need for moreproduction and better workmanship, he insisted upon lessrejects and upon more shipments "out the door"; and hereminded those present of the policy of periodicallyreviewing employees' workmanship for wage evaluationpurposesOnce again, he requested the employees'cooperation, and, once again, he insisted on full work forfull pay 11This speech ended about 9.15 a.m. During the balanceof the day, a number of the employees examined theuniondocumentswhichDecker had placed in thelunchroom Also, during the rest of the day, a number ofauthorization card signers requested and were given theircards back 19On Sunday, September 15, there was a union meetingheld at the VFW Hall in Altamonte Springs. Testimonyabout the meeting placed the number of Respondent'semployees attending as high as 14 or 15, but - creditingthe only witness who sought to identify the attendants - Ifind that there were only 7 there, a group which includedWhite and WinklerOn or about September 18, Decker announced to agroup of employees that - contrary to their past practice- they should discuss any production problems withspecified supervisors rather than withMarleneWinkler.(Detailsarefoundinthesubsection"Winkler's"Several witnesses testified, in connection with this subject,that Deckerforbade all union discussion on the property On this record,Ifind that hemade no such statement"Based on Decker's credited testimony"In so finding,Ihave not credited testimony to the effect that Decker,in his speech,expressly set any production quotas, threatened dischargeshould his words on production go unheeded,or spoke of closing the plant"The number of such cards,including those returned the previous day,reached 12 or 13discharge,"infra )Next day, about 11 30 a.m , Winklerwas told that Decker wanted to see her in his office. Whenshe arrived there, she found Decker and JulianoDecker invitedWinkler to sit down. He said that sheshould not be nervous; he just wanted to have a talk Thenhe asked her what she thought a union could do for herWinkler pointed out, first, that the advent of the Unionhad already accomplished something- it had broughthim (Decker) out in the plant, "Your foreman arejumping and getting work done and seeing that things aredone right for a change " Then she mentioned thepossibility of better restrooms and longer break periods.At Decker's request, she elaborated- suggested theinstallationof a lounge and expressed the number ofminutes she had in mind as an ideal break period Decker,to Juliano, said that bringing in a lounge might not be abad idea. Turning back to Winkler, he reminded her ofthemoney a union would take from the employees, "intheir salaries and everything " At this, Winkler asked ifshe could see the union materials he had displayed duringhis speech a week earlier, since she had not had theopportunity to examine them in the lunchroom. Heproduced the documents - the constitution and financialstatements - and she examined themDecker spoke of improvements made or planned, forexample, the expansion of the plant. The conversationshifted to a break-in which had occurred at the plant thepreviousweekendDecker said he was puzzled thatanyone would have wanted the only thing taken - a listof employees - and he expressed the opinion that it wasan inside job.Decker raised the subject of rejects - he wondered whytherewere so many. Winkler pointed out that Deckerhimself had failed to follow through on a report involvingrejectswhich she had given him 3 months earlier, heconceded this, but said he had been unable to take theword of one employee on a matter not reported bysupervisionThis led him to ask about William Martin,foreman of the transformer line - did he know what hewas doing'Winkler said that, in her opinion he did - insome aspects, e.g., winding, he had much to learn, butconsidering the time he had been in his present position,"she said he would soon be able to handle all the workThe discussion, lasting at least 2 hours, was marked byrepetitionThe problem of rejects, for example, wasbrought up many times Decker made it clear he meant toget to the bottom of and to remedy the problem, even if itmeant that heads would roll But at no time was themeeting marked by hostility or unfriendliness "On or about September 24, Martha Elaine Sloan, anemployee of Respondent," filed the first unfair laborpractice charge in this matter (Case 12-CA-4339), allegingthe unlawful inhibition of employees' self-organizationalrights since on or about September 11 Also on the 24th,"Less than 4 months"My findings as to the incident are based on the credited portions of thetestimony of all three participants In effect, Decker denies that he askedWinkler what she thought a union could do for her At first, he said shewas the one who raised the subject,later,he said he did not recall askingthe question"in that context," although he conceded that whatever he didsay "might have been construed that way"Juliano did not recall Decker'sputting the questionIdo not credit Winkler's testimony to the effect that, when the unionsubject came up, Decker repeated his statement made to employees earlierthat he"wouldn'tsign a contract"For one thing,this is outside thecontext of the conversation, for another - if my analysis is correct -Decker would not repeat a statementwhich (Iam convinced) he hadlearned 7 days earlier might be considered unlawful"She voluntarily left that employment on October 12 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion put into the mail a letter to Respondent,claiming to have been designated as bargaining agent by amajorityof the production employees and requestingrecognition as their bargaining agentOn the 25th, Marlene Winkler was discharged, undercircumstancesdiscussed in detail in the subsection"Winkler'sdischarge,"infraLatethesame day,Respondent received the Union's claim and request sentthe day beforeOn September 27,Winkler filed an unfair laborpractice charge (Case 12-CA-4339-2) against Dektronics,covering her dischargeHaving received no reply to its request for recognition,theUnion,onSeptember 30, filed a Petition forCertification of Representatives (Case 12-RC-3169) withthe Board's Regional Office at TampaOn October 1, Elizabeth White was laid off, undercircumstancesdiscussed in detail in the subsection"White's layoff,"infraA formal hearing in the representation proceeding wasscheduled to be held on October 22. At that time, theparties agreed upon the holding of an election to disposeof the representation question, and the hearing wascanceledSubsequently, on November 6, the Union filedthechargenumbered12-CA-4368,addingtheemployment-terminations of White and Martha Sloan asalleged violations of the Act;,21 and, 2 days later,Whiteherself filed Case 12-CA-4368-2, merely reiterating thatthe termination of her employment constituted an unfairlabor practice. Thereupon, all action on the representationcase was suspendedOn November 12, the Regional Director, for theGeneral Counsel, issued a complaint in Cases 12-CA-4339and -4339-2, and, on the 27th, he issued a documentcontaining a consolidation of these cases with Cases12-CA-4368 and -4368-2 and the amended consolidatedcomplaint which was the basis for the instant hearingD. Independent Interference,Restraint,and CoercionAs noted earlier, the General Counsel contends that, inat leastnine aspectsof his speech of September 11,Harold Decker unlawfully infringed upon Respondent'semployees' self-organizationalrights.2'Ihave carefully examined the contents of the speech (asfound by me - see "Chronology of events,"supra)-and I have concluded that, in most part, the position ofthe General Counsel is not well taken, either because theevidencedoesnotsupportafindingthatcertainstatements attributed to Decker were in fact made orbecause, certainstatementshaving been made, they do notadd up to unlawful interference, restraint, or coercion. (Itispossible, of course- as suggested by Respondent'scounsel inoral argument - that there may have beensome misunderstandingamonghis listeners as to whatDecker was saying, but the significant thing for ourpurposes is to note the words he used and the calculatedeffect upon his audience.) As examples, I have found thathe did not tell employees that theirsigning union cardswould lead to trouble, that he did not characterizeemployeeunionleaders as the least competent employees"Subsequently,theportion of the charge pertaining to Sloan waswithdrawn"He does not attack the bulk of the speech-the description of existingemployee benefits,the exposition of production problems, and the call foremployee cooperation(by implication, the most likely candidates for layoff), andthat he did not threaten to have employees' activities inthe plant observed and reported to him And, while I havefound that he did signify to his employees that he hadheard about their union activities, the statement wasnothingmore than an honest expression of the occasionfor the talk - it did not purport to be, and (I find) wasnot taken to be the creation of an impression that he wasengaged in surveillance,25 that he did tell his listeners that,in the event of a strike, he could replace the strikers, butthiswas nothing more than a valid opinion as to thisright, that he did call for increased productivity, but thecall,unaccompanied by threats of discharge, was relatedto an existing, legitimate business problem, and that hedid announce a new policy of interviewing and evaluatingemployees for wage-setting purposes, but, under thecircumstances surrounding production at that time, I amnot convinced that the reason for the new policy, or for itspublication at this time, was union-connected 26In agreement with the General Counsel, however, I findthat, in this speech, Decker did advise the employees thathe would not sign a collective-bargainingcontract in theevent the Union campaign was successful and did warnthem that the plant would be sold or shut down in theeventof its unionization.Repeatedly,while testifying,Decker, asked whether he said this or said that, wouldbegin his answer with "Not in that phraseology" Inmy opinion, his explanations were tortured, if not devious;the answer lies, I am convinced, in the fact that he wasnow trying to explain away that which, on September 11,he sought clearly to imply At that time, he said that theexecution of a contract depended upon his signature, thatnegotiations, if thematter came to that stage, couldconsume years; and that as long as he owned Dektronics,hewould be the one to "regulate labor." As forcontinuing to operate the business, he said- inconnection with negotiating with a union - that he wouldbe the one to determine whether or not the businesscontinued to operate, he gratuitously reraised the subjectof the 3-month-earlier opportunity to get rid of thebusiness, expressing the opinion that, "now to be badgeredby union type activity," he had made a mistake, and heinjected his conversation with Juliano 2 weeks earlier inwhich he questioned the wisdom of his remaining inbusiness. In my opinion, the threats were quite apparenthe sought to lead the employees to believe, and they werewarranted, from his words, in believing the following Ifthe Union came in, he would never sign a contract; on thecontrary, he would close down or get rid of the businessThe communication of this information interfered with,restrained, and coerced his employees in the exercise oftheir self-organizational rights.I find nothing in Decker's September 12 speech whichviolates the Act. Specifically- contrary to allegations ofthe General Counsel - I find that Decker did not say hewould close the plant if a union came in or that he wouldimpose more onerous working requirements the fulfillmentof which would be a condition of continued employment;he did not forbid uniondiscussionson company property,and he did not announce a rule, new or otherwise, to the"As I have resolved the incident of the "separation" of the audience atthe beginning of the speech,itappears that here,at least, employees mayhave been led to believe Decker was polling them on their unionsympathies-but this was not alleged by the General Counsel as aseparate violation of the Act"Insofar as this record is concerned,itappears that a number of wageincreaseswere granted during the period in question,but there is noindication of a deviation from past practice in this respect DEKTRONICS,INC.95effect that workers must remain at their work stationsunless they raised their hands and received permission toleave, and I find no unlawful implications in what he didsay.The General Counsel contends that, in his conversationwithMarlene Winkler on September 19 - detailssupra- Decker unlawfully interrogated her about her unionsympathies and threatened to close the plant if it wereunionized.This record contains no evidence in support of thesecond aspect of this allegation. According to my findings,he said nothing during this conversation, expressly or byimplication, about closing the plantWith respect to the charge of interrogation, I havefound that Decker did ask Winkler what she thought aunion could do for her. But interrogation is not unlawfulper se,itmust be examined in context. Relevant factors- the so-calledBourne27standards- are the record ofemployer hostility toward a union, the potential useagainst the affected employee which is inherent in theinformation sought, the identity of the questioner, thedegree of unnatural formality in the place and manner ofthe interrogation, and the truthfulness of the repliesWhatever else Decker's speeches of September 11 and12amounted to, they established Decker's antiunionanimus," an attitude he was clearly conveying to theemployees. And now, employee Winkler was summonedto the locus of final authority in the plant, in the presenceof the two top executives of the company. True, theconversation was unmarked by hostility or unfriendliness,but it was preceded (by one day) by the publicannouncement of Winkler's demotion - see details,infra- and followed (by 6 days) by her discharge; perhaps themotivation for these actions lies elsewhere - of which, seeinfra- but certainly, there was at least surface reason tobelieve that whatever information Winkler gave could andwould be used to her disadvantage. Finally, I cannot holdagainst her the fact that she did not simulate in answering,granted that a clue to the intimidatory effect ofquestioningmay be found in the forthrightness of theanswers, I submit, with due deference to the Court ofAppeals for the Second Circuit, that permitting thetruthfulness of an employee's answers to be dispositive ofthe lawfulness of the interrogation places a premium onuntruthfulness and penalizes the more candid employee. Ifind that Decker, in his questioning of Winkler, coercivelyinterfered with employees' self-organizational rightsE.Winkler's DischargeMarleneWinkler was hired on October 3, 1965 Shebegan as an assembly worker and, with the passage oftime, performed different phases of the production workon transformers. Finally, in April 1967- at which timeshewas the senior employee among those on thetransformer and the "walleye" production lines- shebegan to "act as line leader" on these lines."EnunciatedinBonnie Bourne d/b/a BourneCo v N L R B.332 F 2d47 (C A 2), enfg as modified 144 NLRB 805 Also seeN L R B vCarrico, Inc.340 F 2d 803, 804 (C A 5)"As recently observed by the Court of Appeals for the Fifth Circuit "Ofcourse, the company has a legal right to 'make no bones about itsopposition to the union'[Hendru Mfg Co v N L R B,321 F 2d 100,103 (C A 5) ] However, the Board is entitled to consider emphaticanti-union attitudes as 'background' against which to measure the impacton employees of management's statements and conduct" Independent,Inc vN LRB , 406 F 2d 203 fn I (C A 5)There is confusion,if not controversy,as to what a lineleader is29 and whether,in fact,Winkler was"officially"classified as line leader.At or aboutApril1967, the work force of transformerworkers had been greatly augmented As new girls cameon, they needed assistance and instruction beyond thecapacities of Robert Martin, then sole supervisor of thetransformer workersWinkler,being the most experiencedof these employees and possessing what Decker regardedas an "aggressive"personality,was a natural for selectionasa supervisor's helperDuring April 1967, she wasdesignated as line leader 30 Thereafter,untilat leastSeptember 18, 1968, she kept employees supplied withmaterials and worksheets,she answered their questionsabout all phases of transformer production and gave themassistance,either at her own or at their workplaces, and- after they were installed on or about August 31 - sheaccumulated the employees'work tickets.Between suchtasks,shepursueda"primary" job of windingtransformer cores. In addition, upon order,she worked on"special"jobssuchasresearchpreproduction("prototype")or pilot production("pre-production" or"customers'sample")unitsasopposed to regularproduction units''On one or more occasions in June or July 1968 -during the period in which Dektronics President Deckerwas disturbed about the extent of rejected work - see"Background and setting,"supra-WilliamMartinspoke to Winkler on the subject of rejects, both hers andthose of the employees in her line The purpose of thesediscussions(Ifind)was to search for solutions to theproblems, in no sense were they intended to constitute acriticism of Winkler's workOn or about September 9, as I have related, theattempt to organize the plant began.Winkler attended the Union's first meeting held onSeptember9,havingacceptedElizabethWhite'sinvitation;she signed a Union authorization card at thattime; and she accepted a dozen cards for distributionamong the employees.Nextmorning, she spoke toemployees and gave out cards-one to Clarence Jetton,who, during Decker's speech the next day, displayed it toDecker. She procured but one signed card,the rest of theemployees to whom she spoke having been reached earlierby the other signature-solicitors.AfterDecker gave hisspeeches of the 11th and 12th, she was one of the sevenemployees who attended the Union meeting held onSeptember 15.On one occasion following Decker's speeches - at orabout the middle of September-Winkler, in aconversationwithher immediate supervisor(WilliamMartin), jocularly asked him if he wanted a Unionauthorization card.On September 18, Decker called to the lunchroom the20 to 23 employees on the transformer and walleye lines."There is no dispute that the line leader, as that position was supposedlyfilled byWinkler, was not a supervisory job, it was within the agreed-uponappropriate bargaining unit"Whether there was "official publication" is immaterial I find that, onand after this date, she performed the duties of line leader as heredescribed, and that management and the other nonsupervisory employeestreated her as line leader"Meanwhile, she served in at least two other "capacities" (I) For sometime, through selection by Decker, she had acted as spokesman for herfellow employees in their contacts with Decker - e g, with respect toChristmas parties (2) According to Decker's testimony, only she and oneother (ElizabethWhite), among all Dektronics' employees, were prone to"bounce into" his office to speak to him on personnel matters 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe explained that it had come to his attention that someof these employees may not have been apprised oforganizational changes affecting them." Their supervisors- their only supervisors, he said - were Dave Smith andBillMartin, ranked in that order, if any of them neededsupplies or help, or had any question or problem, sheshould call upon Smith or Martin, and upon no one else.Responding to queries as to whether this meant the girlsshould no longer look to Winkler in these matters, Deckermerely repeated that they should go to Smith or Martin.Also, he reminded them of the month-old rule on leavingwork stations." He emphasized to them that they shouldraisetheirhands or otherwise get the attention ofsupervision before leaving workplacesIhave earlier recounted how, on the next day(September 19),Winkler was called into Decker's officeand was interrogated.FollowingWinkler's demotion34 of September 18, sheno longer performed the work of a line leader Moreover,she was no longer assigned prototype or pilot productionwinding, itwas given instead to an employee who,although experienced, had been in the transformer line butone month Winkler performed production work onlyWinkler was discharged on September 25.That morning, shortly after 10 o'clock, Dave SmithtoldWinkler that he had just learned that a transformerunit recently wound by her had failed to pass testing Hegave her no further details at the timeAt or about 11 a m., Smith told Winkler that ChiefEngineer Frank Fontanetta wanted to see her in thelunchroomThere, she found Fontanetta, who had threetransformers, one of them "torn down," and a workspecificationHe asked if she had done the winding onthis job, known as Part No. 38Z26 of the Bendix job Shesaid she had - her work on these units, plus seven moreof the same, was finished on or about September 16. Hesaid these three units had not "tested out," and he askedher why she had omitted certain insulation Her answerwas that she did not realize she had omitted anyinsulation- perhaps she had forgotten it. He asked herwhether the drawing was clear and she said that it was,then he proceeded to check her on her ability to read thespecification, a test she passed. Then, he sent her back toher workplace(Neither in the conversations with Smith or Fontanettanor in her testimony at the instant hearing did Winkler"During Winkler's tenure as line leader,the chain of supervision aboveher had changed a number of times At first,her supervisor was RobertMartin,thereafter,levels of supervision interposed themselves between himand her, and the identity of her immediate supervisor changed from timeto time During the past 4-plusmonths,William Martin had been her lineforemanIn January 1968, Leslie ("Dave") Smith had entered the employ ofRespondent under Robert Martin, in the engineering area Gradually, ashe familiarized himself with the operation, his responsibilities increased InJuly, he was assigned to set up a new production line and to supervise itsoperationsSubsequently- without any"public"announcements- hissupervisory responsibilities expanded to the extent that, as of earlySeptember,he devoted half his time to heading the entire transformer area- an area which included that in which William Martin was linesupervisor and Marlene Winkler line leader"A rule which, I find, had not been enforced since its inception"She received no cut in pay, and Decker testified that she was notdemotedsince she had never been considered a line leader(At severalother points in his testimony,however,he made it clear, and I have found,that she had indeed performed the duties of a line leader with theknowledge and consent of management)Ifind that the action was ademotion-but the General Counsel does not attack the action as beingunlawfuldeny that she had failed to insert, between windings ofwire, the "mylar" (a clear plastic-like) insulation which,shewas told, had been omitted. To the best of herknowledge, she said, she had inserted the insulation, but,she concedes, this assertion was not based on presentrecollection- it was based only on the fact that shenormally followed specification sheets It was possible (shetestified) that she did forget to insert the insulation,because (she further testified) she was so constantlyinterrupted in her work )Shortly after 4 p.m., Smith called Winkler to his office"I've been told to let you go," he said "I hate to do thisI've been counting on you to wind the Bendix [lob]"She asked whether the action was taken because of 38Z26."Yes," he said, "that was the last straw " Thereupon,Winkler, terming that as "an excuse," went to the office,turned in her tools, received her pay, and left thepremises."On the day of Winkler's discharge, prior thereto, therewere a number of related discussions between members ofmanagement, according to the testimony of witnessespresented by RespondentShortlybefore10a.mSidWeaver,testingsupervisor, notified Dave Smith that one of Winkler'sten 38Z26 units had failed to pass testing Smith (afternotifyingWinkler of the failure) reported the problemto Frank Fontanetta, asking him to find out what waswrong. Fontanetta disassembled the defective unit to apoint at which he was able to ascertain that the faultlay in the omission of the mylar insulation. (It was thenthat he had the i 1 a m. conversation with Winklerreported above. By that time, two more of Winkler'sunits had failed to pass test standards, but the causes oftheirfailurewerenotyetknown )Afterhisconversation withWinkler - still before lunchtime -Fontanettamet with Smith and with Juliano. Heinformed them of the cause of the failure and of hisconversation with Winkler The three then discussed theincident, in the course of which Smith referred to priordefects inWinkler's workmanship, but no decision as toany personnel action had been made when the meetingended.The same three - Smith, Fontanetta, and Juliano -met again after lunch. They again discussed Winkler'sfailure to insert the insulation in the Bendix unit (thecauses of the failure of units No 2 and 3 were stillunknown),andtheyagaindiscussedWinkler'sperformance in generalFinally, itwas their jointdetermination- although each testified that his was amajor role16- that Winkler's employment beterminatedThe issue is a narrow one - was Winkler dischargedbecause of her union interests and activities or for some"The findings as to the "exit" conversation are based not only upon therelative impressions made by the participants in testifying, but also by theelements of inherent plausibility For example, I do not credit Winkler'stestimony that Smith said thatHarold[Decker] had instructed him todischarge her, howeverWinkler interpreted Smith's remark about theresponsibility for the action and whatever Decker's involvement in thematter,Ido not believe that, under the circumstances, Smith would havedragged in Decker's name"Smith testified that he was the one who suggested that Winkler bedischarged("Itwas me that first decided this particular direction ofmovementItwas me, personally,that instigated it "), Fontanetta, attwo points in his testimony, said that it was he who recommended toSmith that she be fired, and Juliano, testified that "there were too manyrejects for one person,as far as I was concerned,"and, asked if he were a"major decider"inthematter,said,"Yes, sir, I would say so -positively " DEKTRONICS, INC.97other reason9Respondent'scontention that itwasunaware ofWinkler's union sympathies is rejectedOn the basis ofcredited testimony which I have set forthsupra- e g ,hermentioning theUnion toWilliamMartin," herunlawful interrogation byDecker in the presence ofJuliano, and the open knowledge of her status as a"leader" among the employees - I am persuaded, and Ifind, that members of management knew or believed thatshe was actively interested in having the Union representRespondent's employeesThe reason for the discharge assigned by Respondent isthe fact that, during a period in which its productivity wasplagued by poor workmanship,Winkler committed aseriesof production errors, topped by her defectiveperformance on the 38Z26 Bendix units.Winkler conceded that she had made errors in the past.For example, in late August or early September she hadmade two so-called "breakout" errors - i e , wire endingsemanating from the wrong place in a winding At orabout the same time, she had been called in on Saturdayfor a rush job, and midday tests revealed workmanshipdefects.38On both occasions, one or another supervisorhad "spoken to her" about the rejected work, but - afinding I base on uncontradicted testimony - she had notbeen warned about the quality of her work in the sensethe term is normally used in the employment relationshipMoreover, in the Decker-Juliano-Winkler conversation ofSeptember 19, although the subject of production rejectswas given attention, there was no reference to, let alonecriticism of, her own rejectsIndeed, on this record, I find that, at least prior to theday of her discharge, Winkler's work performance was notconsidered to be a problem 39 For one thing, (in the wordsof one supervisor who testified) "it is expected" that therebe rejects in Respondent's type of work, moreover, it isclear that, during the period in question, defective workamong Respondent's employees was widespread 10 Foranother, there is no dispute that during the period inquestion,Winkler was considered the mainstay of firstone, then the other, of her supervisors when they assumedtheirpositionsAnd, finally, I find that there was amitigating factor in her case, well known to managementher "regular" work was constantly interrupted by herduties as line leader.(Itshould be said at this point that I reject anycontention, expressed or implied, on the one hand thatmistakes in thetypeofworkWinkler performed weremore likely to be excused by management, or on the"Who, it will be remembered,had passed on to his superiorsinformation about the opening of the Union campaign brought to hisattention"She did not deny she made the errors attributed to her, but she didcomplain that the tester compounded the difficulty by tearing the unitsdown to a point beyond that required for the diagnosis"Decker,on the witness stand, evaluated Winkler as a worker "She's aperson that if she runs out of work or something of this nature she wouldnot wait for a foreman to come and say, 'Here's your next job ' She wouldgo after the foreman and say, `Where do I go from here'Iwould saythat she would be considered that of an average worker having potentialPotential,but I'm not saying potential in our businessIwould haveto say that I do feel that in her best judgment she does what she feels isright ""Testimony designed to characterize specific rejects (of employees otherthanWinkler)as due to "design"errors rather than errors of workmanshipwas unconvincing For example,with respect to a substantial amount ofspoilage done on a job by one employee,Decker testified that the problemwas not her workmanship, yet, he testified that she did not follow thespecifications on this jobother, that mistakes in that type of work were consideredto be more "vital" than those on other types The partiesintroduced testimony as to whether the Bendix job orother jobs constituted prototype, pilot production, orregular production work, as to whether rejects in thecourse of one of these, rather than either of the other two,were more or less likely to occur, and as to whether, ifrejectsdid occur, they were more or less vital to theoperations of the business if happening in the course ofprototype, pilot production, or regular production work.To the extent that these questions may have materialityherein, I make the following findings: All three types ofproduction were necessary for the continued existence ofRespondent'soperation,Respondent sometimes usedengineeringemployees- as opposed to productionemployees - to do prototype work, but it normally useditsmore experienced production employees for bothprototypeandpilotproductionwork,nevertheless,working on prototype (or pilot) production calls for noparticular skillsabove and beyond those needed forregularproduction, in view of the critical functionsperformedbyitsproducts,Respondentregardedworkmanship as an important factor in measuring theworth of its employees, whether on prototype, pilotproduction, or regular production, and finally defectiveworkmanship- as opposed to failures due to designproblems - was no more and no less likely to occur - orto be tolerated by management - in prototype (or pilotproduction)work than in regular production, or viceversa.)Bearing upon the validity of the reason assigned byRespondent for the discharge are the circumstances of theactual decision to discharge and the events leading up tothatdecision,viewed in the light of Respondent'santiunion animus First, one cannot ignore the suspicionsarising from the timing Respondent's complete repositionof confidence in Winkler as an employee, followed quicklyby the advent of the Union's campaign (on September 9),Winkler's demotion (September 18), her interrogation,intertwined with a supposed probing of general employeereaction- a special treatment for which she alone amongthe employees was singled out (September 19), and thetermination of her employment (September 25) As for themanagerial discussions leading up to the decision todischarge, I regard it as passing strange that two sessionswere required, the second of which covered the sameground as the first, and that each of the participants(contradicting the others) sought to take major credit forreaching the decision 4' Finally, I think it significant that,incommunicating the decision toWinkler, SupervisorDave Smith expressed his regrets, saying he had beencounting on her to do the winding on the Bendix jobOn this record, I am persuaded that Winkler would nothave been the employee Respondent would have singledout to discharge for defective workmanship,': in short,that the assigned reason was a pretext"Both they, and Decker, denied that Decker played any part informulating the decision I would have thought that he would have beenconsulted about the contemplated discharge of an employee who had sorecently enjoyed his confidence as earlier noted However, assuming he wasnot involved,Ifind that Juliano amply filled Decker's shoes in this respect"I have taken into consideration the testimony to the effect that, at orabout this time, two non unit employees were discharged for makingtesting and design errors No production employee was discharged for poorworkmanship (It was testified that one Janette McDuffie was discharged- for unspecified reasons - but records furnished by the companyindicate that she was laid off, not discharged ) 98DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'In sum,on what I consider to be a fair preponderanceof the credible evidence, I find and conclude thatRespondent, through its agent, dischargedMarleneWinkler on September 25, 1968, and thereafter failed toreinstate her, because she joined or assisted the Union,thereby discouraging membership thereinFWhite's LayoffThe Geneial Counsel contends that ElizabethWhitewas laid off on October 1, 1968, and was thereafterunrecalled, because of her interest in and her activities onbehalf of the Union Respondent contends that she,among others, was selected for layoff because of lack ofwork and that she was not recalled because (1)Respondent was led to believe she was not interested inreturning,and (2) jobs which she was capable ofperforming did not become available; it denies that unionconsiderations entered into either the layoff or the failureto recall.White was hired by Dektronics on or about August 1,1967First assigned to assembling transformers for theNavy, she primarily did soldering work For a period oftime,in addition to doing this work, she was helper to hersupervisor (Mike Cromwell),acting ascommunicationchannel between him and the other assemblers. In June1968, she was assigned to one of the lines over whichMarleneWinklerwas line leader,most of the timeoperating a so-called multiple winder.As has been noted earlier, White was one of the onlytwo employees - Marlene Winkler was the otherwhowas prone to speak up to Respondent's president, Decker,on personnel matters She was one of the two employees- Anne Hauser was the other - who originally discussedthe formation of a union at Dektronics She was theemployeewhofirstestablishedcontactwitharepresentative of the Union, on September 9, the firstUnion meeting was held at her home, and she was one ofthe six employees who signed Union authorization cardsat that meetingWithin the next day or so, she solicitedthe signatures of fellow employees on the authorizationcards, and she personally procured 18 or 19 signatures, ina total work force of 56 to 60 In addition, she was thereceiving agent for all cards- about 50 - signed byDektronics employeesDuring Decker's speech of September 11, she was oneof the five employees to speak up - and the only one ofthese who did not express thoughts paralleling those ofDecker.On September II and 12, after Decker gave his twospeeches, she was the one who returned their signedauthorization cards to those 12 or 13 employees whorequested their returnFinally, she was one of the seven employees whoattended the Union meeting held on September 15.Under all the circumstances, I find that managementhad ample opportunity to be aware of, and was aware of,White's interest in and activities on behalf of the Union.""Knowledge of union activity may and often of necessity must be basedupon reasonable inference drawn from circumstantial evidence See, e g ,N L R BvLtnk-BeltCompany,311U S 584, 602 Also seeFWWoolworth Company vN L R B,121 F 2d 658, 660 (C A2),HickoryChairManufacturing Company vN L R B.131 F 2d 849, 850 (C A 4),N L R B.vAngwell Curtain Company,192 F 2d 899, 903 (C A 7),N L R BvMelrose ProcessingCo.351 F 2d 693, 697-699 (C A 8),N L R B v Radcliffe,etat,d/b/a Homedale Tractor & EquipmentCompany, 211 F 2d 309, 315 (C A 9)On or about September 20 or 21, White had aconversation with Dave Smith about the workload Sheexpressed concern because, for example, her own work onthe winding machine was giving out and, in fact, she wasbeing given some odd jobs - e.g., assembling, soldering,and tinting wire- to perform Smith said that thecompany was awaiting customer approval to go ahead onother work At this, White voiced a fear of an impendinglayoff °°The fear proved to be well founded. On October 1,along with a number of others, she was laid off It wasDave Smith who gave her the news, he assured her thatshe was being laid off, not fired, and that there were nocomplaints about her workWhen she protested that therewas at least one available project which could be put intooperation to provide work, he said, in effect, that plantschedules did not provide for doing that work at this timeHe suggested that she call in on the following FridayOn her way out of the plant, she again encounteredSmith, who asked her if she had checked out her tools -i.e , turned in those belonging to the company and takenout her own. She said she had not - she saw no point indoing so if, as he had indicated, she would be back in theplant shortlyHis response- "Well, that's right, too "According to the credited testimony, I find that it isRespondent's normal policy, in making selections forlayoff, to consider a number of factors, in the order oftheir diminishing importance the availability of the workwhich that individual has been performing, the availabilityof other work which that individual can perform; theindividual's"workmanship", and his/her reliability asdisplayed by the record of attendance None of these isdispositive; the weighing of the factors "depends upon thecircumstances " Seniority, if it plays any part whatsoever,is considered among the "circumstances."When White was laid off, there were approximately 45production employees with less plant seniority than shehad, moreover, she had never received any criticism of herwork and, so far as this record reveals, she was regardedasaqualifiedassembler/solderer/multiple-winder-operatorOn the other hand, the work she was lastperforming had given out, and there is no evidence thatother work which she could perform was available at thetimeAssuming that Respondent was aware of White'sunion proclivities, I perceive no elements of implausibilityin the reasons assigned for the layoff of October I Iconclude that the General Counsel has not preponderatelyestablished that White was laid off on October 1 for otherthan legitimate business reasonsThe findings as to this conversation are based upon those parts ofWhite's and Smith's testimony which I creditWhite also testified that shetold Smith she feared that the union people would be laid off,that heasked who they were,that she told him, and that she added that Winklerand she would probably go first since they had the "biggest mouths " Thispart of her testimony is so implausible that I do not credit it"Decker (after testifying that he had nothing to do with White's layoff)said that one of the main reasonsfor the layoff "would have been" herworkmanship,but he failed to state in what respects her workmanship wasdeficientWhite credibly testified that SidWeaver,Dektronics'qualitycontrol supervisor,had characterized her soldering as the best he had seengo out of the plant(He himself was not called as a witness)Smith, hersupervisor,testified that he had never heard this and that he did notconsiderWhite a qualified solderer, the basis for his opinion being that hewas aware of rejects attributable to her,both firsthand and from WilliamMartin, on the other hand he testified that the important factor in herselection was "workload"rather than"workmanship"and Martin testifiedthathe"had spoken to White"about rejectsOn balance- andconsidering the reject situation in the plant-Ihave come to the DEKTRONICS, INC.99The remaining question is whether Respondent's failureto recallWhite was based upon union considerationsWith respect to the selection for recall among laid-offemployees, I find that Respondent's normal policy accordswith that in deciding upon selections for layoffPursuant to instructions,White called the plant on theFriday (October 4) following her layoff Smith told her tocall in next Wednesday (Later that day, when she pickedup her paycheck, she apprised Hilda Kasky, corporatesecretary and office employee, that she had left her toolsat the plant ) On Wednesday (October 9), she called againand was told to call back on Friday, there is no indicationthat she did (On Monday or Tuesday, the 14th or 15th,fearing the loss of her personal tools if they wereneglected too long, she went to the plant and picked themupaftersonotifyingasupervisor )OnWednesday(October 16), aware that a number of the laid-offemployees had been recalled, she telephoned again, Smithsaid that business had not yet picked up and suggested shetryagain on Friday She called Friday (October 18),Smith said, "They're kind of talking about you todayGive me a ring next Wednesday "16On Tuesday, October 22, White attended the meeting(referred to earlier) which the Labor Board had set up forthe holding of a hearing in the pending representationcase In connection with the discussions which led up tothe execution of an agreement upon an election, thecompany produced a list of unit employees then working.The names of "former employees, Marlene J. Winkler,ElizabethWhite, and Judith Russell" 17 were separatelylisted as "able to vote subject to challenge " The attorneyfor the Union, at that time, asked whether Respondentwas willing to recallWinkler and White Decker merely"snorted," a reaction which I interpret as meaning, "Youknow better than to ask that at this time and place "White did not call Smith again. The charges allegingthat the termination of her employment was unlawful werefiled on November 6 and 8On this record (to the extent it is relevant), I find that,contrary to its contention herein, Respondent was awareofWhite's desire for recall at all times from the date ofher layoff.On or about November 5, work on the multiplewinding machine which White had been operating throughmost of the past 3 or 4 months was resumed, except thatthe new work differed from that which she had been doingin that the wire used was finer and the operating tolerancewas closer. The position of multiple winding machineoperator was filled by the promotion of an employee fromsome other operation.Also,during the 3 months following the layoff, anumber of laid-off employees were recalled and a numberof job applicants were newly hired.Among the first group - all of whom had been laid offator about the time of White's layoff - were AnneHauser (recalledonOctober4),ElizabethWilson(October 8), Virginia Cheyney (October 15), and SallyCurrell (November 12)Respondent contends that theywere qualified to do and were recalled to do work whichWhite had not performed and/or could not perform. Thesupporting testimony was to the effect that Hauser wasrecalled because of a resumption of marking, a task forconclusion stated in the text"I do not credit Smith's testimony that White called him only twice -dates unspecified-and that he did not recall receiving any messages fromher"This record contains no other mention of the last namedwhich she was uniquely qualified, similarly,Wilson wasrecalled for the fine winding of miniature toroids, herspecialty, Cheyney - who had the same qualifications asWhite except that she had not operated the multiplewinder - was recalled, not because of the resumption ofany type of work for which she was uniquely qualified, butbecause(testifiedDecker)"shewouldtakeanyassignment,however "dirty,"without complaint, andCurrell was called back to help Hauser (but there was noevidence here of unique qualification)The hiring of new people began on October 25 At least6 of the 14 new hires were assigned to the section fromwhichWhite had been laid off On November 27, AliceHoward was hired, according to testimony introduced, shehad "experience as a solderer" and was hired as anassemblerOn December 4, Kathleen Davis came onboard, "according to her application," she was a qualifiedassembler - "more qualified than MrsWhite," with "abackground in electronic work " Margarette Allman washired 2 days later, she was "relatively unskilled but .was hired long after [Smith] assumed MrsWhite was notinterested in coming back " On December 9, SandraKicklighter was hired as an assembler, she had graduatedfrom a soldering school and had soldering experience, atthe time of her employment, Smith - without reasonappearing in this record- classified her as having "anaptitude for winding," and, not long thereafter, she wastransferred towindingPaulineDemastus,who, likeDavis, had experience as a solderer and had a backgroundin electronic work, was hired on December 16. Finally, onDecember 17, Sandra Adkins went to work forRespondent, her application showed her to be a "qualifiedNASA solderer," a distinction not possessed by ElizabethWhite - or by any other of the new hires above listedDuringtheperiodrelevanthereto,Respondentadvertised for help in the Orlando Sentinel, a dailymorningnewspaperwithasubstantialcirculationthroughout the State of Florida There were at least sevendifferent advertisements, running an aggregate of 40 timesduring the last 2-plus months of 1968On or aboutOctober 29, and on three occasions thereafter, Dektronicsran an advertisement for experienced solderers, coil andtransformer winders, and epoxy molders. Furthermore, Icredit testimony byWhite to the effect that, during thenext 3-1/2 weeks, at least two more advertisementsappeared in the Sentinel, each appearing a number oftimes, in which Respondent sought, among other things,experiencedsolderers,transformerassemblers,andwinders "Decker testified that the company often advertised, notto hire immediately, but as "feelers" to build up a file ofapplicants for the future and to help determine itsresourcesinfulfillingpotentialcontracts,tohisknowledge, none of the 14 persons hired during the periodin question was located through this series of ads I do notcredit this testimony to the extent that it purports to show"The testimony proffered indicated,and I find, that,although Deckerhad had nothing to do with the selectionsfor layoff,he did involve himselfin the selections for recall, in several cases,itwas he who initiated theaction"Decker, for Respondent,testified as to certain of the advertisements Inreliance upon billings by the Sentinel produced from company records, hetestified that, on this or that occasion,Respondent advertised for foremen,technicians,caretakers, and machinists-for none of which positionsWhite qualified But I find that the positions he namedtaken from thefirst fewwordsof each of the advertisements in question,as they appearedin the billings-were not all of the positions appearing in the respectiveadvertisements 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the jobs advertised were not then available, thecredited testimony as to new hires shows otherwiseIfind,on this record, that work which White wasqualified to perform - soldering and transformer windingwas available at least by October 29, the date of thefirstadvertisement 50 As for soldering, I have found thatRespondent regarded her as qualified; as for winding, (1)if ahand-winder was being sought, I am persuaded that,undernormalcircumstances,apersonofWhite'sexperience would have been given the opportunity to trythe job, and (2) if the reference in the advertisement wastomechanicalmultiple winding- a more likelyinterpretation in view of the reactivation of White's oldmachine on or about November 5 - I am persuaded that,under normal circumstances, Respondent believedWhitecould have performed satisfactorily even though the jobdiffered somewhat from her old one I find, moreover,thatWhite was believed by Respondent to be qualified toperform work - as a solderer, transformer assembler, orwinder- for which Respondent advertised vacanciesduring virtually the entire month of November And,finally, I find thatWhite, in Respondent's opinion, couldhave performed the work which was assigned to the newemployees hired beginning on November 25In sum, on what I consider to be a fair preponderanceof the credible evidence, I find and conclude thatRespondent, through its agents, failed to recall ElizabethWhite from layoff status on and after October 29, 1968,because she joined or assisted the Union, therebydiscouraging membership thereinUpon the foregoing factual findings and conclusions, Icome to the followingTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it beordered to cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of theActIshallrecommend that Respondent offer MarleneWinklerandElizabethWhite full and immediatereinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority or otherrights and privileges and make them whole for any loss ofearnings suffered by them because of Respondent's acts,by payment to each of them of a sum of money equal tothe amount she would have earned from the date of herdischargetothedateofRespondent'sofferofreinstatement, less her net earnings during said periodBackpay shall be computed on a quarterly basis withinterest at a rate of 6 percent per annum in the mannerheretofore established by the BoardAs the unfair labor practices committed by Respondentare of the character striking at the roots of employees'rights safeguarded by the Act, I shall also recommendthatRespondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of theAct.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issuethe following.RECOMMENDED ORDERCONCLUSIONS OF LAWIRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within themeaning of Section 2(5) of the Act3.By discriminating in regard to hire and tenure ofemployment by discharging Marlene Winkler on or aboutSeptember 25, 1968, and failing and refusing to reinstateher thereafter, and by failing to recall ElizabethWhitefrom layoff status on and after October 29, 1968, becausethey joined or assisted the Union, thereby discouragingmembership in the Union, Respondent has engaged in andisengagingin unfair labor practices within the meaning ofSection 8(a)(3) of the Act4.By the foregoing conduct, by threatening toterminateoperationsratherthanexecuteacollective-bargaining contract with a labor organization,and by interrogating an employee about her interest in alabor organization, Respondent interfered with, restrained,and coerced employees in the exercise of rights guaranteedthem in Section 7 of the Act, in violation of Section8(a)(1) thereof5.The foresaid acts are an unfair labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the Act.6Except for the foregoing, Respondent has committedno unfair labor practices under the Act"In so finding,Iaccept Respondent's explanation of the reasons for theprior recall of Hauser,Wilson, and CheyneyDektronics, Inc , of Altamonte Springs, Florida, itsofficers, agents, successors, and assigns, shall.ICease and desist from(a) Discouraging membership in a labor organization bydiscriminating in regard to hire, tenure, or otherconditions of employment(b)Threatening to terminate operations rather thanexecute a collective-bargaining agreement with a labororganization(c) Interrogating any employee about his or her interestin a labor organization(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form labor organizations, to join orassistany labor organization, to bargain collectivelythrough representatives of their own choosing, to engageinconcertedactivitiesforthepurpose of collectivebargaining, or other mutual aid or protection, and torefrain from any and all such activities2Take the following affirmative action which I findwill effectuate the policies of the Act.(a)OfferMarleneWinkler and ElizabethWhitereinstatement to their former positions even though thismay necessitate displacement of a present incumbent (or,if their former positions no longer exist, to a substantiallyequivalent position), without prejudice to their seniority orother rights and privileges.(b)Make each of them whole for any loss of earningssuffered by reason of the discrimination against her, in amanner set forth in the section above entitled "TheRemedy "(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all other DEKTRONICS, INC.records necessary to analyze the amount of backpay dueand the right of reinstatement.(d) Post at its place of business at Altamonte Springs,Florida,copiesoftheattachednoticemarked"Appendix."" Copies of said notice, on forms provided bytheRegional Director for Region 12, after being dulysigned by Respondent's authorized representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material(e)Notify the Regional Director for Region 12, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith 52IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notheretofore remedied in this Recommended Order."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 12, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a Trial,Examiner of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:101WEWILLNOTdiscouragemembershipinCommunicationsWorkers of America, AFL-CIO, orany union, by discharging any employee or failing torecallany laid-off employee because of his or hermembership in or assistance to that Union;WE WILLNOT threaten to close down the plant rather than sign-a contract with a union, and WE WILL NOT ask anyemployee about his or her interest in a union.WE WILL NOT, in any other manner, interfere with,restrain,or coerce our employees in the exercise oftheir rights to organize, to form, loin, or assist a labororganization;tobargaincollectivelythroughabargaining agent chosen by themselves; to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any such activitiesWE WILL offer Marlene Winkler and ElizabethWhite their former or substantially equivalent jobs(without prejudice to seniority or other employmentrights and privileges) and WE WILL pay them for anylosssufferedbecause of our discrimination againstthem.All our employees are free to become or remain or torefrain from becoming or remaining members of anylabor organizationDEKTRONICS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida33602, Telephone 813-228-7711